In a negligence action, the defendant appeals from a judgment of the Supreme Court, Queens Comity, entered November 9, 1959, after a jury trial, upon a verdict of $12,500 in favor of the infant plaintiff and $2,500 in favor of the infant’s mother for loss of the infant’s services and for medical expenses. Judgment, insofar as it is in favor of the infant plaintiff, affirmed, with costs. Judgment, insofar as it is in favor of the plaintiff mother, reversed on the facts; and, as to said plaintiff, the action is severed and a new trial granted, with costs to abide the event, unless, within 30 days after entry of the order hereon, said plaintiff shall stipulate to reduce to $250 the amount of the verdict in her favor, in which event the judgment as to her, as so reduced, is affirmed, without costs. At the time of the accident the infant plaintiff was less than two years old. Under all the circumstances it is our opinion that the verdict in favor of the *676plaintiff mother was grossly excessive. Holán, P. J., Beldock, Kleinfeld and Christ, JJ., concur; Pette, J., dissents and votes to reverse the judgment as to both plaintiffs, on the ground that the Trial Justice failed to charge or improperly' charged the jury on the issue of contributory negligence, and that in the interests of justice there should be a new trial.